Citation Nr: 0405454	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently rated 10 percent disabling for each 
foot.
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
January 1947.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The veteran submitted additional evidence at the Board 
hearing in October 2003.  The records submitted included a 
medical statement that reasonably raises the issue of service 
connection for a disability of the lumbar spine as secondary 
to his pes planus.  This matter is being referred to the RO 
for initial adjudication, as it is not inextricably 
intertwined with the current claim for increase.  The record 
reflects that the RO's most recent consideration of a claim 
of service connection for a back disorder had been in April 
2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the stated issue may be reviewed on appeal, 
although the veteran did waive initial RO consideration of 
evidence submitted at the Board hearing.  

The record shows that the RO has referenced the VCAA in 
developing and adjudicating the veteran's appeal.  At the 
Board hearing the veteran waived notice of the applicable 
one-year time limit for filing additional evidence 
(Transcript (T) 3).  However, the record does not contain any 
correspondence that explains the precise enhanced notice and 
duty to assist obligations, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Under the regulations, as interpreted by Quartuccio, 
VA must notify the claimant and the claimant's representative 
of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate a claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence the VA 
will obtain on his or her behalf.  See also Charles v. 
Principi, 16 Vet. App. 370 (2002).  An April 2002 report of 
contact with the veteran regarding the VCAA and the statement 
of the case are deficient with respect to the precise, 
enhanced notice requirements of the new law. 

The record shows that the veteran's testimony and written 
statements assert that his pes planus disability has 
worsened.  At the hearing he reported seeing a physician 
monthly, having difficulty walking, swelling of the feet and 
increased symptoms (T 4-6, 10, 12 and 16).  He was last 
examined in March 2002, which, in light of his testimony and 
correspondence, requires a contemporaneous examination to 
allow for an informed determination of his claim for 
increase.  Further, it appears that the VA examiner in 2002 
did not address rating factors in 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  See for example Bowling v. Principi, 15 Vet. App. 1, 
12 (2001); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is remanded to the VBA AMC for the 
following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651,___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103), 
and any applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002) 
and Quartuccio, supra. 

Such notice must inform the appellant 
about the evidence and information not of 
record that is necessary to substantiate 
his claims, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim. A record of 
this notification must be incorporated 
into the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e)(2003).

4.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the current nature and 
extent of severity of his bilateral pes 
planus.  Any further indicated studies 
should be conducted.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings and comment on the 
functional limitations, if any, caused by 
the appellant's service-connected 
bilateral pes planus in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions for each of the 
service-connected disabilities:

(a) Does the service-connected 
disability involve only the joint 
structure, or does it also involve 
the muscles and nerves?

(b) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated 
from impairment caused by the 
service-connected disability.  If the 
functional impairment created by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The VBA AMC must also review the claims 
file to ensure that all new notification 
requirements and development procedures 
required by the VCAA and the implementing 
regulations are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also 
38 C.F.R. § 3.159.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an increased rating for bilateral pes 
planus, in accordance with the applicable 
criteria.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations considered relevant to the 
issue(s) currently on appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 


outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



